UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1806


In re: BLAKE SANDLAIN,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:19-cv-00229-DAF)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Blake Sandlain, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Blake Sandlain petitions for a writ of mandamus seeking an order directing the

district court to issue a show cause order in response to the mandamus petition that he filed

in the district court pursuant to 28 U.S.C. § 1361 (2012). We conclude that Sandlain is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only when

the petitioner has a clear right to the relief sought and no other adequate means for obtaining

that relief. In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further,

mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503
F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Sandlain is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2